FILED
                            NOT FOR PUBLICATION
                                                                               DEC 13 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ARTEM PAKHOL,                                    No.   20-71959

              Petitioner,                        Agency No. A201-910-367

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 8, 2021**
                              San Francisco, California

Before: LUCERO,*** IKUTA, and VANDYKE, Circuit Judges.

      Artem Pakhol seeks review of a decision of the Board of Immigration

Appeals (BIA) dismissing his administrative appeal of an Immigration Judge’s (IJ)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Carlos F. Lucero, United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
order denying his request for a continuance to obtain counsel, and affirming the

IJ’s denial of Pakhol’s applications for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252.

      Both parties recognize that Pakhol’s right to counsel claim may be affected

by intervening caselaw, see Usubakunov v. Garland, No. 18-72974, 2021 WL

5045740, at *5 (9th Cir. Nov. 1, 2021), and therefore request remand to the BIA.

Where, as here, intervening caselaw may affect an agency’s previous decision, the

proper course is to remand to the agency for the “the opportunity to address the

matter in the first instance.” INS v. Orlando Ventura, 537 U.S. 12, 17 (2002) (per

curiam). We therefore reject Pakhol’s request to remand to the BIA with directions

to order a new hearing. See Meza-Vazquez v. Garland, 993 F.3d 726, 729 (9th Cir.

2021). Because we remand to the BIA to reconsider Pakhol’s right to counsel

claim in light of Usubakunov, we do not address Pakhol’s additional claims on

appeal.

      REMANDED.1




      1
          Each party will bear its own costs on appeal.
                                            2